Motion by Michael L. Previto for reinstatement to the bar as an attorney and counselor-at-law. Mr. Previto was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 12, 1984. By opinion and order of this Court dated February 28, 2000, Mr. Previto was disbarred upon his resignation, effective immediately (see Matter of Previto, 265 AD2d 84 [2000]). By decision and order on motion of this Court dated June 10, 2008, Mr. Previto’s prior motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. Previto’s fitness to practice law, including, but not limited to, the late filing of his affidavit of compliance and the 20 traffic violations he accumulated during the period from 2005 through 2007. By decision and order on motion of this Court dated May, *81727, 2009, Mr. Previto’s prior motion for reinstatement was denied. By decision and order on motion of this Court dated November 20, 2012, Mr. Previto’s present motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, Michael L. Previto, is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Michael L. Previto to the roll of attorneys and counselors-at-law. Eng, P.J., Rivera, Skelos, Dillon and Angiolillo, JJ., concur.